Citation Nr: 0303922	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for blurred vision.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for arthritis of the 
back, fingers, shoulders, left hip and left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.  
This matter comes before the Board of Veterans Appeals 
(Board) on appeal from December 1996 decision by the RO which 
determined that service connection for blurred vision, 
migraine headaches and arthritis of the back, fingers, 
shoulders, left hip and left knee was not warranted.  

The case was remanded to the RO in October 2000 for 
additional development and returned to the Board in February 
2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The evidence does not show that a disability 
characterized by blurred vision is related to the veteran's 
service. A disability characterized by blurred vision was not 
shown in service.  The first evidence of any complaints of 
blurred vision was not shown until decades after service.  

3.  The evidence does not show that a chronic migraine 
headache disability is related to the veteran's service.  A 
disability characterized by migraine headaches was not shown 
in service.  The first evidence of any complaints of migraine 
headaches was not shown until decades after service.  

4.  The evidence does not show that arthritis of the back, 
fingers, shoulders, left hip and left knee is related to the 
veteran's service.  Arthritis of the back, fingers, 
shoulders, left hip and left knee was not shown in service or 
within one year of separation from service.  The first 
evidence of any arthritis was not until decades after 
service.  

CONCLUSIONS OF LAW

1.  A disability characterized by blurred vision was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5100 et. seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, and 3.326 (2002).  

2.  A chronic migraine headache disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100 et. 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
and 3.326 (2002).  

3.  Arthritis of the back, fingers, shoulders, left hip and 
left knee was not incurred in or aggravated by service, nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 5100 et. seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, and 
3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the June 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence dated in March 2002 made specific reference 
to evidence that would be obtained by the Board and records 
that the veteran was asked to submit in support of his 
appeal.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  As it 
appears that all pertinent evidence has been obtained, the 
Board finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, letters to the veteran have informed him as 
to evidence he should submit, and informed him of what the VA 
would obtain.  As there is no showing that there is 
additional evidence that could be obtained, the Board may 
proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

For certain enumerated disabilities including arthritis, 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service, even though there is no evidence 
the disease existed during service.  38 U.S.C.A. §§ 1101, 
1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the veteran's service medical records 
are unavailable.  A December 1996 RO administrative decision 
reflects that all avenues for obtaining the veteran's service 
medical records were exhausted.  It was determined that 
further efforts to locate the service medical records would 
be futile.  Moreover, additional attempts to locate Air Force 
hospital records proved unsuccessful.  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, Vet. 
App. 365 (1991).  

The veteran filed a claim for service connection for the 
disability of the right hip in 1977.  Attempts to find the 
service medical records were unsuccessful.  There were no 
complaints or findings referable to the claimed blurred 
vision, migraine headaches, and arthritis of multiple joints 
at issue herein.

In an August 1996 statement in support of his claim, the 
veteran indicated that he was involved in a physical 
altercation during active duty.  He stated that he was kicked 
in the back and face and was hospitalized for several days 
due to his injuries.  

On VA examination conducted in August 1996, the veteran 
related that he had difficulty with headaches for the past 
several years.  He described the headaches as throbbing in 
nature, usually on both sides with associated nausea at 
times.  He said that he experienced headaches approximately 
three times per week.  The veteran indicated that the 
headaches were migraine but also related the headaches to 
tension and shoulder pain.  The veteran complained of blurred 
vision for several years and had difficulties at work as a 
result.  He related that he was involved in a physical 
altercation in the late 1950's.  He complained of occasional 
back pain especially with exertion, both hips, shoulder, 
fingers and left knee pain, all secondary to the reported 
trauma incurred during the altercation.  On physical 
examination, the extremities were normal with the exception 
of mild crepitus in the right knee, more so than the left.  
Straight leg raising was negative.  Neurological examination 
was normal.  The diagnostic impression included history of 
headache, diffuse joint aches with objective evidence on 
examination of pathology, and myopia.  

On VA spine examination conducted in August 1996, the veteran 
related that he injured his left shoulder, back, head and 
hands following a physical altercation during service.  He 
said that he was hospitalized for three to four days 
following the incident, before returning to active duty.  He 
gave current complaints of left shoulder pain, low back pain, 
and pain and decreased ability to move his long finger on 
both hands.  Objective findings noted that the veteran was 
very tender over the anterior capsule and the coracoid.  He 
was tender in the subacromal space.  The veteran had pain on 
Hawkin's impingement sign, a negative drop arm test, and a 
positive Speed sign.  There was no evidence of apprehension 
or instability.  The veteran demonstrated 20 degrees of 
external rotation and 10 degrees of internal rotation which 
was met with facial grimace.  The veteran was able to abduct 
40 degrees before scapular motioning incurred.  The veteran 
related that he had pain and stiffness in the first joint of 
both long fingers.  On physical examination, he had fully 
functioning metacarpophalangeal (MCP) joints, bilaterally.  
The veteran had a lack of extension of the last 20 degrees on 
the right long finger and last 15 degrees on the left of his 
proximal interphalangeal (PIP) joint.  The distal 
interphalangeal (DIP) joint was unremarkable.  The veteran's 
flexor and extensor tendons were functional.  There was some 
pain on passive range of motion.  The veteran complained of 
continued low back pain with occasional numbness down his 
left leg.  Physical examination revealed no postural 
abnormalities or fixed deformities.  The veteran had 
tenderness over the L3-4 and L4-5 areas.  There was no 
paraspinal muscle spasm.  No masses were appreciated and the 
skin was intact.  The veteran was able to forward bend 40 
degrees and extend 5 degrees.  Lateral bending was to 20 
degrees with facial grimace consistent with pain.  Sensory 
and motor examination of his lower extremities was entirely 
normal.  Straight leg raising was consistent with back pain 
but no radicular symptoms.  The diagnostic impressions 
included severe impingement of the left shoulder, mechanical 
low back pain, and posttraumatic arthritis of the PIP joint, 
bilateral long fingers with limitation of motion.  

VA X-ray studies conducted in August 1996 showed no 
abnormality of the hands or left shoulder.  X-ray studies of 
the lumbar spine showed a little straightening of the usual 
lumbar lordosis with no other abnormality.  

Private medical records dated from June 1997 to October 1997 
show that the veteran was seen with complaints of headaches, 
back pain and leg pain.  A September 1997 record notes that 
the veteran reported a three week history of frontal 
headaches and back pain.  An October 1997 record reflects 
that the examiner noted that the veteran had multiple 
complaints and a desire for disability compensation with no 
physical findings to substantiate his complaints.  

Private medical records dated from December 1997 to Jan 1998 
show that the veteran was seen in December 1997 with a three 
year history of intermittent polyarthritis.  The diagnoses 
included polyarthritis with features of rheumatoid arthritis; 
rule out systemic lupus erythematosus (SLE) and polyarticular 
gout.  A December 1997 bone scan of the knees noted abnormal 
activity about the left knee involving the femur and tibia 
with no significant arthritis or fracture observed.  A 
January 1998 record reflects a finding of probable left knee 
medial meniscal tear.  

A September 2000 private medical record notes that the 
veteran was seen with complaints of right knee pain and hand 
pain.  

Private medical records dated from September 2001 to April 
2002 essentially reflect treatment for disorders including 
hypertension, bleeding ulcers, and right knee pain.  A 
September 2001 record noted that the veteran had headaches 
which were rare and stress-related.  

As previously noted, in a case where the veteran's service 
medical records are unavailable, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.  

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

The veteran contends that he was injured as the result of a 
physical altercation during active duty.  In this case, 
efforts have been made to obtain all available post service 
records pertaining to the veteran's claimed disabilities.  
The earliest post-service medical evidence of pertaining to 
any of the claimed disabilities is dated in 1996.  The 
veteran was in service in May 1956 to May 1958 and there is 
no contention or evidence of treatment until 1996 for the 
claimed disabilities.  It is noted that when he filed a claim 
in 1977 there were no pertinent complaints of findings.  
Therefore, even assuming the veteran sustained injuries 
during the physical altercation during active duty, there is 
no competent medical evidence connecting such in-service 
injuries to a currently diagnosed disability.  

In this regard, it is noted that post service medical records 
show treatment for back, knee and hand pain beginning in 
1997.  A December 1997 private medical record shows that the 
veteran was seen with a three year history of intermittent 
polyarthritis.  The diagnosis was polyarthritis with features 
of rheumatoid arthritis.  SLE and polyarticular gout were to 
be ruled out.  Thus, there is no showing of continued medical 
treatment or history of treatment for the claimed 
disabilities until many years after discharge from active 
duty.  No competent, credible medical evidence in the record 
reflects that there is a connection between the current 
arthritis disability and the veteran's service.  Moreover, 
there is no showing in the competent medical evidence of 
treatment for arthritis within one year of separation from 
service.  As such, the Board finds that the preponderance of 
the evidence weighs against the claim for service connection 
for arthritis of the back, fingers, shoulders, left hip and 
left knee.

Regarding the veteran's claim for service connection for 
blurred vision, the Board notes that the competent evidence 
of record does not show any current, chronic disability 
manifested by blurred vision.  The only evidence on file 
related to complaints of blurred vision is contained in the 
1996 VA examination.  No other post-service medical records 
show clinical findings, diagnosis or treatment of any visual 
disability, including myopia.  As such, the Board finds that 
the preponderance of the evidence weighs against the claim 
for service connection for a disability manifested by blurred 
vision and the claim is denied.  

With regard to the veteran's claim that service connection is 
warranted for a migraine headache disability, it is noted 
that the first post-service evidence pertaining to headache 
complaints is contained in the 1996 VA examination.  The 
veteran reported a history of headaches for the past several 
years.  Neurological examination was entirely normal.  
Private medical records dated in 1997 noted complaints of 
frontal headaches but no physical findings were shown to 
substantiate the veteran's complaints.  A September 2001 
record noted rare complaints of headaches which were related 
to stress.  Even assuming that the veteran ahs a current 
headache disability, there have been no continuing findings 
in the post-service evidence of a chronic disability 
manifested by headaches.  Moreover, no competent medical 
evidence has been shown which demonstrates that any current 
headache disability is related to active duty, including the 
claimed physical altercation during service.  As such, the 
Board finds that the preponderance of the evidence weighs 
against the claim for service connection for migraines and 
the claim is denied.  

Finally, while the Board has considered the veteran's 
contentions, they do not constitute competent evidence with 
respect to medical causation, diagnosis, and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Entitlement to service connection for blurred vision is 
denied.  

Entitlement to service connection for migraines is denied.  

Entitlement to service connection for arthritis of the back, 
fingers, shoulders, left hip and left knee is denied.  


___________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

